Citation Nr: 1146443	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  05-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO) which denied service connection for non-Hodgkin's lymphoma, claimed as due to exposure to herbicides. 

The Veteran and his spouse testified at a June 2006 Board hearing; the hearing transcript has been associated with the claims file. 

The Board remanded the case to the RO for further development in September 2008.

In October 2010, the Board denied the Veteran's non-Hodgkin's lymphoma claim.  The Veteran subsequently appealed the October 2010 Board decision to the United States Court of Appeals for Veterans Claims.  In June 2011, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's October 2010 decision and remanded the matter to the Board for further development consistent with the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for non-Hodgkin's lymphoma, claimed as due to exposure to herbicides.  Pursuant to the 2011 Joint Motion and Court Order, the Board finds that further development is necessary prior to analyzing this claim on the merits.

The Veteran maintains that he was exposed to herbicides while stationed in the Republic of Korea.  His primary contention is that he was exposed to Agent Orange at the Army Support Command Korea (ASCOM) Depot, noting that ASCOM was responsible for incoming supplies and the dispersal of supplies received, and that the sole purpose of ASCOM was to receive and deliver supplies to include herbicides and a host of other chemicals to all base camps.  The Veteran asserts that he ate local food, drank local water, and suffered inhalation, absorption, and ingestion of herbicide agents and other known toxins while stationed at ASCOM. The Veteran specifically asserts that Agent Orange was stored at ASCOM; that the drums of Agent Orange stored at ASCOM were often damaged by the blades of tow motors, and thus, leaked into the ground; that unused herbicides were dumped into rivers, streams and on the ground in nearby areas; that his clothes were washed in contaminated water; and that he came into physical contact with individuals who were responsible for the spraying of defoliants.

The 2011 Joint Motion indicates that the Board, in its October 2010 decision, did not ensure compliance with its September 2008 remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   In this regard, the Board, in September 2008, instructed the RO/AMC to verify the approximate dates and locations in which the Veteran served in Korea, furnish a detailed description of his claimed exposure while in Korea, and request a review of the inventory of herbicide operations of the Department of Defense (DoD) to determine whether herbicides were stored, transported, or used.

As noted in the 2011 Joint Motion, although the AMC requested that the Joint Service Records Research Center (JSRRC) review the Veteran's unit records, such review was limited to the period from February 22, 1968, to April 22, 1968.  However, the Veteran's personnel records confirm that he was stationed at the ASCOM depot from February 1968 through March 1969.  Accordingly, a follow-up request to JSRRC is necessary to verify the Veteran's alleged exposure to herbicides in Korea during the applicable time period.

Moreover, the 2011 Joint Motion noted that, although the RO requested a review of the DoD's inventory of herbicide operations to determine whether herbicides were used, as alleged by the Veteran, a response was never received.  Thus, to ensure compliance with the September 2008 remand instructions, further development is necessary to develop the Veteran's allegations of Agent Orange exposure in Korea, as prescribed in VA's Adjudication Procedure Manual, M21-1MR, which includes requesting a review of DoD's inventory of herbicide operations.

Accordingly, the case is REMANDED for the following action:

1.   Comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n and attempt to verify the Veteran's claimed herbicide exposure as follows: 

a).  Furnish to C&P service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, a detailed description of the Veteran's claimed exposure while stationed with the 21st Finance Section, APO SF 96220 in Korea ensuring that the period to be investigated is from February 1968 through March 1969, and request a review of DoD's inventory of herbicide operations to determine whether herbicides were stored, transported, or used, as alleged. 

b).  Also submit a request to JSRRC for verification of exposure to herbicides from February 1968 through March 1969 based on the Veteran's allegations, as outlined in the claims folder.   

2.  Following the above-development, conduct any additional indicated development to include contacting any other official source that could verify the Veteran's contentions regarding his personal exposure to herbicides in Korea, and obtaining a medical opinion if necessary. 
3.  After all development has been completed, readjudicate the claim based on any additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and give them a reasonable opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


